      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 1 of 10 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TREVOR CARMEAN,                                       )
on behalf of himself and all others                   )
similarly situated,                                   )
                                                      )
                          Plaintiff,                  )
                                                      )      Case No. 20-cv-5294
       vs.                                            )
                                                      )
850 INVESTORS LLC dba 850 LAKE SHORE                  )
DRIVE; THE LARAMAR GROUP LLC;                         )
GREYSTAR ILLINOIS MANAGEMENT, LLC;                    )
BOZZUTO MANAGEMENT COMPANY; and                       )      Jury Demanded
CROWN BUILDING MAINTENANCE CO.,                       )
d/b/a ABLE SERVICES,                                  )
                                                      )
                          Defendants.                 )

                                   CLASS ACTION COMPLAINT

       Plaintiff Trevor Carmean, on behalf of himself and a putative class, brings this Class

Action Complaint against Defendants 850 Investors LLC dba 850 Lake Shore Drive (“850”);

The Laramar Group LLC (“Laramar”); Greystar Illinois Management, LLC (“Greystar”);

Bozzuto Management Company (“Bozzuto”); and Crown Building Maintenance Co. d/b/a Able

Services (“Able”) for their violations of the Illinois Biometric Privacy Act, and alleges the

following:

                                       NATURE OF THE ACTION

1.     Defendants have been capturing and retaining the fingerprints of individuals employed at

850 Lake Shore Drive, Chicago, for purposes of checking out keys to access various apartments

in a 170-unit building.
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 2 of 10 PageID #:2




2.      When the employees require access to various rooms and suites in the building, they gain

entrance by scanning their fingerprint on a KeyTrak scanner, which corresponds to the saved

fingerprint scan already in the system, thus identifying the employee.

3.      While the use of fingerprint scans may be more secure for the building than key fobs or

identification cards, the use of biometric identifiers in the workplace entails risks for the

employees. Fingerprints are permanent, unique biometric identifiers that will be associated with

the employee forever, whereas other security measures that may be misplaced or stolen can be

deactivated. Keeping employees’ biometric identifiers on file exposes them to serious privacy

risks like identity theft and unauthorized tracking.

4.      Illinois enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”)

to regulate private entities that collect and store biometric identifiers, such as fingerprints.

5.      The owners and managers of 850 Lake Shore Drive violated their employees’ privacy

rights by unlawfully collecting, storing, and/or using their biometric data and information not in

accordance with BIPA.

                                              PARTIES

6.      Plaintiff Trevor Carmean is a natural person and resident of this district, and former

employee of one or more of the defendants.

7.      Defendant 850 Investors LLC, with assumed name 850 Lake Shore Drive, is a Delaware

company with its principal office in Wilmington, Delaware.

8.      Defendant Laramar Group LLC is a Delaware company with its principal office in

Chicago, Illinois.

9.      Defendant Greystar Illinois Management, LLC is a Delaware company, with its principal

office in Charleston, South Carolina.




                                                   2
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 3 of 10 PageID #:3




10.     Defendant Bozzuto Management Company is a Maryland corporation.

11.     Defendant Crown Building Maintenance Co., doing business as Able Services, is a

California Corporation, a national company, employing people all over the United States,

including Chicago, Illinois.

                                 JURISDICTION AND VENUE

12.     This Court has jurisdiction under 28 U.S.C. § 1332(d)(2), the Class Action Fairness Act

(“CAFA”) because the parties and putative class members are minimally diverse and the

aggregate amount in controversy is greater than $5,000,000.

13.     This Court has personal jurisdiction over the Defendants because they conduct a

substantial amount of business here which forms the basis of Plaintiff’s claims. Defendants

owned or managed the building located at 850 Lake Shore Drive, Chicago, Illinois 60611.

14.     Venue is proper here under 28 U.S.C. § 1391(b)(2) because a substantial amount of the

acts and omissions giving rise to the claims occurred in Illinois.

                          PLAINTIFF’S FACTUAL ALLEGATIONS

15.     Plaintiff was employed at 850 Lake Shore Drive, Chicago, Illinois 60611. At the start of

his employment, his fingerprint was scanned and saved with a KeyTrak scanner, which is

subsequently used to identify him when he needs to gain entrance through locked doors.

16.     Specifically, Plaintiff was asked by his employers and the other Defendant management

companies to store his fingerprint in the KeyTrak scanner by scanning his finger multiple times

to create a “profile.”

17.     Subsequently, each time Plaintiff needed to access a unit in the building, Plaintiff had to

scan his finger to open the KeyTrack system and obtain a key. He then had to scan again to

replace the key once finished.




                                                 3
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 4 of 10 PageID #:4




18.       Plaintiff estimates that he and the other class members, including employees of the

management office, janitorial staff, engineering staff and general maintenance staff, were asked

to scan their fingers on average ten times per day over the course of the prior four years.

19.       More than ten years ago, the Illinois Legislature recognized the promises and perils of

biometric identification technology. It passed the Biometric Information Privacy Act, 740 ILCS

§ 14/1 et seq., to establish and safeguard Illinois’ residents absolute right to control their

biometric data.

20.       Under the act, a fingerprint is a biometric identifier. Id. at § 14/10.

21.       Biometric information is any information derived from a biometric identifier, regardless

of how it is captured, stored, or shared. Id.

22.       Defendants’ use equipment to obtain the fingerprints of its numerous employees and store

them for future use.

23.       Plaintiff’s and Class members’ fingerprints were obtained by Defendants and stored on

Defendants’ equipment to later identify each individual.

24.       Under the act, a private entity in possession of either biometric identifiers or information

must develop a written policy, available to the public, establishing a retention schedule and

guidelines for permanently destroying the information or identifiers. Id. § 14/15(a).

25.       Defendants have not provided any policy establishing either a retention schedule or

guidelines for permanently destroying the biometric data. Plaintiff was not informed of any such

policy.

26.       Under the act, a private entity is prohibited from collecting, capturing, or otherwise

obtaining a person’s biometric information or identifier unless it first: a) informs the subject in

writing that the information or identifier is being collected or stored; b) informs the subject in




                                                     4
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 5 of 10 PageID #:5




writing of the specific purpose and length of term for which the information or identifier is being

collected, stored, or used; and, c) receives a written release from the subject of the information or

identifier. Id. at § 14/15(b).

27.     Plaintiff or any member of the Class were not, at any relevant time, informed in writing

of any of the information required under § 14/15(b). Neither the Plaintiff nor members of the

putative Class executed a written release to their employer.

28.     Under the act, a private entity in possession of biometric information or identifiers may

not disclose, redisclose, or disseminate a person’s biometric identifier or information unless the

person consents to the disclosure or re-disclosure. Id. at § 14/15(d).

29.     Each time a new management company took possession of the fingerprint database, the

previous management company and the building owner disclosed, re-disclosed, or otherwise

disseminated the biometric information.

30.     Carmean and the putative class members never consented to these disclosures.

31.     Lastly, a private entity in possession of biometric identifiers or information must store,

transmit, and protect from disclosure all biometric identifiers and information using a reasonable

standard of care and in the same way the private entity stores, transmits, and protects other

sensitive information. Id. at § 14/15(e).

32.     On information and belief, access to the fingerprint database was essentially open to large

numbers of the Defendants’ employees, agents, and subcontractors. Defendants did not store,

transmit, or protect the fingerprint database in the same way it would do so to other sensitive

information.




                                                  5
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 6 of 10 PageID #:6




                                    CLASS ALLEGATIONS

33.    Trevor Carmean brings this action on behalf of himself and under Fed. R. Civ. P. 23, on

behalf of a class defined as:

       All persons in the United States who are or were employed at 850 Lake Shore
       Drive, and whose fingerprint is or was collected, captured or otherwise obtained
       by the owners or managers of the building located at 850 N. Lake Shore Drive, at
       any time from four years before the date of Plaintiff’s original complaint to the
       date the class is certified.

Plaintiff reserves the right to amend or modify the Class definition as necessary following

discovery.

34.    On information and belief, the Class is so numerous that joinder is impracticable. While

the exact number is unknown, Plaintiff believes that Defendants have saved hundreds of

fingerprint scans of their various employees, without written releases.

35.    Common questions of law and fact exist and predominate over individual questions and

include:

       a.      Whether Defendants collected, captured, or otherwise obtained the Class’s

       biometric identifiers;

       b.      Whether Defendants informed Class members in writing of the specific purpose

       for collecting, using, and storing their biometric identifiers;

       c.      Whether any of the members consented, via a written release, to their biometric

       identifier being used and stored by Defendants;

       d.      Whether Defendants developed a written policy, made available to the public,

       establishing a retention schedule and guidelines for permanently destroying biometric

       identifiers;




                                                  6
       Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 7 of 10 PageID #:7




        e.     Whether defendants disclosed, re-disclosed, or otherwise dissemintated the

        biometric information and identifiers and if so whether they obtained consent to do so

        from each individual.

        f.     Whether Defendants stored, transmitted, and protected the fingerprint database

        with the requisite level of care.

        g.     Whether an individual’s unique biometric identifier, such as a fingerprint, is

        intangible personal property or whether they have property right in such identifiers and

        information;

        h.     Whether Defendants owe a duty to Class members, whether that duty was

        breached, and whether it resulted in harm to the Class members;

        i.     The extent of any damages incurred by Class members as a result of Defendants’

        actions.

36.     Plaintiff’s claims are also typical and co-extensive with the claims of the class because he

and members of the Class have all suffered the same injuries as a result of identical conduct by

the Defendants.

37.     Plaintiff will fairly and adequately protect the interests of the proposed Class and he has

retained counsel with experience in consumer law, Illinois law, and federal class actions.

38.     A class action is superior to other methods of adjudication. The Class seeks injunctive

relief applicable to the Class as a whole; due to the complexity of the claims, individual actions

are not likely to be economically feasible; based on the possibility of a very large Class size,

individual litigation would be a burden on the courts and result in delay and inconsistent results.

      COUNT I – VIOLATION OF THE BIOMETRIC INFORMATION PRIVACY ACT

39.     Plaintiff restates and alleges the above paragraphs, 1-31, as if set forth fully herein.




                                                   7
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 8 of 10 PageID #:8




40.    Defendants violated BIPA 740 ILCS § 14/15(a) by failing to develop and maintain a

publicly available retention and destruction schedule.

41.    Defendants violated BIPA 740 ILCS § 14/15(b) by obtaining biometric identifiers

without making the required disclosures and receiving a written release from each Class member.

42.    Defendants violated BIPA 740 ILCS § 14/15(d) by disclosing, re-disclosing, or

disseminating Plaintiff and the Class members biometric information.

43.    Defendants violated BIPA 740 ILCS § 14/15(e) by failing to store, transmit, and protect

the fingerprint database with the requisite level of care.

44.    Defendants used Plaintiff’s and the Class members’ fingerprints to identify them, and

thus that fingerprint data is “biometric information” under BIPA. See 740 ILCS § 14/10.

45.    Defendants’ violation of the rights of Plaintiff and the Class under BIPA render them

liable to Plaintiff and the Class members for $1,000 or $5,000 in liquidated damages per

violation, and equitable relief, attorneys’ fees and costs. 750 ILCS 14/20.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Trevor Carmean, on behalf of himself the Class, respectfully

requests that the Court enter an Order:

       A.      Certifying this case as a class action on behalf of the Class defined above (or on

behalf of such other class the Court deems appropriate), appointing Plaintiff as representative of

the Class, and appointing his attorneys as class counsel;

       B.      Awarding liquidated damages of $1,000 for each negligent violation, and $5,000

for each intentional or reckless violation, of BIPA that Defendants committed;




                                                  8
      Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 9 of 10 PageID #:9




        C.      Awarding injunctive and other equitable relief as is necessary to protect the

interests of Plaintiff and the Class, including an order requiring Defendants to destroy their

biometric identifiers and information after termination of the employment relationship;

        D.      Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs; and

        E.      Awarding such other and further relief as equity and justice may require.



                                        JURY DEMAND

                                 Plaintiff demands a trial by jury.


                                                      Respectfully submitted:

                                                      By:/s/ Michael W. Drew
                                                             Michael W. Drew
Neighborhood Legal LLC
20 N. Clark Street #3300
Chicago, IL 60602
312-967-7220
mwd@neighborhood-legal.com


Celetha Chatman
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Tel (312) 757-1880
cchatman@communitylawyersgroup.com

Attorneys for Plaintiff




                                                 9
    Case: 1:20-cv-05294 Document #: 1 Filed: 09/08/20 Page 10 of 10 PageID #:10




                           NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount

as a court awards. All rights relating to attorney’s fees have been assigned to counsel.


                                                      By:/s/ Michael W. Drew
                                                             Michael W. Drew




                                                10
